Case: 19-2104    Document: 34      Page: 1    Filed: 03/17/2021




         NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

           IN RE: HUPING HU, MAOXIN WU,
                       Appellants
                 ______________________

        2019-2104, 2019-2105, 2019-2106, 2019-2107
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. 11/670,996,
 11/944,631, 13/449,739, 13/492,830.
                  ______________________

                  Decided: March 17, 2021
                  ______________________

     HUPING HU, MAOXIN WU, Stony Brook, NY, pro se.

    MICHAEL S. FORMAN, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, for
 appellee Andrew Hirshfeld. Also represented by THOMAS
 W. KRAUSE, FARHEENA YASMEEN RASHEED.
                 ______________________

    Before NEWMAN, LOURIE, and STOLL, Circuit Judges.
 NEWMAN, Circuit Judge.
     Huping Hu and Maoxin Wu (collectively, “Hu” or “ap-
 plicants”) appeal four decisions of the U.S. Patent Trial and
Case: 19-2104    Document: 34     Page: 2   Filed: 03/17/2021




 2                                                 IN RE: HU




 Appeal Board (“PTAB” or “Board”), 1 affirming the final re-
 jections of claims based on subject matter described as
 “quantum entanglement.” Hu defines quantum entangle-
 ment as the entanglement of “quantum spins of photons,
 electrons and nuclei.”      U.S. Patent Application No.
 11/944,631 (“the ’631 application”), ¶ 3.
     Hu states that “quantum spins of photons, electrons
 and nuclei have now been successfully entangled in various
 ways for purposes of quantum computation and communi-
 cation.” Id. In the four patent applications on appeal,
 quantum entanglement is said to occur when fundamental
 particles such as photons or electrons interact and become
 linked; whereby when the particles are moved apart and
 separated by distance, the molecules’ mechanical states
 (such as their spin, momentum, and polarization) remain
 coupled, and if the state of one entangled particle is
 changed, its distant linked particle is instantaneously af-
 fected.
      The U.S. Patent and Trademark Office (“PTO”) sum-
 marizes the concept of quantum entanglement as the abil-
 ity “to change the characteristics of one substance via the
 manipulation of a completely physically separate sub-
 stance.” PTO Br. at 4. Hu states that the inventors “have
 harnessed and developed quantum entanglement and non-
 local effects into useful technologies to serve the mankind



     1    Ex Parte Hu, No. 2018-007211, 2019 WL 2285560
 (P.T.A.B. May 16, 2019) (“the ’631 Application); Ex Parte
 Hu, No. 2018-003120, 2019 WL 2255472 (P.T.A.B. May 16,
 2019) (“the ’996 Application); Ex Parte Hu and Wu, No.
 2018-003401, 2019 WL 2255476 (P.T.A.B. May 16, 2019)
 (“the ’830 Application); Ex Parte Hu, No. 2018-003398,
 2019 WL 2255475 (P.T.A.B. May 16, 2019) (“the ’739 Ap-
 plication). The four Board opinions are substantially iden-
 tical in analysis.
Case: 19-2104     Document: 34      Page: 3    Filed: 03/17/2021




 IN RE: HU                                                    3



 in many areas, such as communication, engineering,
 health, medicine and recreation.” Hu Br. at 5.
     The four patent applications at issue are directed to
 various methods or apparatus for producing or using quan-
 tum entanglement. The patent applications are as follows:
     U.S. Patent Application No. 11/944,631, filed
     Nov. 25, 2007 (“the ’631 application”)
      The ’631 application is titled “Method and Apparatus
 for Producing Non-Local Physical, Chemical and Biological
 Effects.” The application states that it concerns the
 “method of producing . . . effects on physical, chemical
 and/or biological systems through quantum entanglement
 mediated processes, to apparatus for such productions, and
 to method of using the non-local effects for beneficial pur-
 poses.” ’631 application at ¶ 2. The ’631 application states
 that: “One benefit of the present invention is that the phys-
 ical and/or chemical properties such as pH values, temper-
 atures and gravities of two or more quantum-entangled
 systems separated by arbitrary distances can be, in one
 broad embodiment, manipulated or modified for a desired
 purpose.” Id. at ¶ 23.
      The ’631 application describes the method whereby, as
 a first step, a “certain volume of a liquid, gel, gas, solid or
 a composition thereof such as water” is quantum entangled
 by being “simply left alone at a desired temperature for a
 certain period of time before use.” Id. at ¶ 46. This mate-
 rial is then divided into the target substance in a container
 at location A, and an originating substance in another con-
 tainer at location B. Id. at ¶¶ 47–49. The originating sub-
 stance is then manipulated, and the effects are manifested
 in the target substance through quantum entanglement.
 Id. at ¶ 49. Claim 1 is deemed representative:
        1. A method of producing a non-local effect in
     a target substance through manipulating an
Case: 19-2104    Document: 34     Page: 4    Filed: 03/17/2021




 4                                                  IN RE: HU




     originating substance and detecting said nonlocal
     effect which comprises the steps of:
         selecting a substance which comprises said tar-
     get substance and said originating substance;
         generating a plurality of quantum entangle-
     ments within a plurality of quantum entities in
     said substance by irradiating said substance with
     magnetic pulse, laser light or microwave, or letting
     said substance sit for at least thirty days;
         separating said substance into said target sub-
     stance and said originating substance;
         positioning said target substance at a first lo-
     cation in a first stable environment and said origi-
     nating substance at a second location in a second
     stable environment;
         cooling, heating or adding a third substance to
     said originating substance; and
         detecting with a high-precision instrument a
     change in weight, temperature and/or pH value of
     said target substance;
         whereby said non-local effect is produced
     through a non-local process mediated by said quan-
     tum entanglements and said non-local effect is said
     change in weight, temperature and/or pH value of
     said target substance.
 J.A. 79. The ’631 specification provides an example
 whereby the container with the originating substance is
 chilled by placement in liquid nitrogen, and the pH of the
 target substance in a container in another room is altered,
 due to quantum entanglement. ’631 Application at ¶ 49.
     The examiner rejected all of the ’631 claims on appeal,
 viz. claims 1, 7, 9, 10, 16, 18, 19, 25, 27, and 70–81, on
 grounds of 35 U.S.C. § 101 as inoperative, and 35 U.S.C.
 § 112 as not enabled. The examiner stated to the Board:
     Appellant’s disclosure and claimed invention that
     the weight, temperature and/or chemical
Case: 19-2104     Document: 34     Page: 5    Filed: 03/17/2021




 IN RE: HU                                                    5



     properties (pH value) of an isolated target sub-
     stance (e.g. water) can be changed by manipulating
     a separate “originating substance” (e.g. water) that
     is physically separated and isolated from the “tar-
     get substance” is not credible and consequently
     fails the “useful invention” (utility) requirement of
     35 U.S.C. 101 . . . Appellant’s experiments and ex-
     perimental data at paragraphs 83–99 of the writ-
     ten description fails to adequately disclose and
     describe the claimed subject matter in such a way
     as to enable one of ordinary skill in the art to prac-
     tice the invention as claimed without undue exper-
     imentation. Moreover, the invention as claimed
     and described is incapable of functioning as
     claimed as set forth above; accordingly, the appli-
     cation fails to meet the enablement requirement.
 ’631 Application, Examiner’s Answer at 2, 5. The Board
 affirmed, and Hu appeals, stating that the Board erred in
 law and fact.
     U.S. Patent Application No. 13/449,739, filed
     April 18, 2012 (“the ’739 application”)
     The ’739 application is titled “Method and Apparatus
 for Producing Quantum Entanglement and Non-Local Ef-
 fects of Substances,” and is particularly directed to anes-
 thetic and other medication effects. The specification
 describes the benefits of the claimed method:
     One benefit of the present invention is that a sub-
     stance such as a medication can be repeatedly used
     to obtain a beneficial effect on a biological system
     without the said biological system physically con-
     suming the said substance. A second benefit of the
     present invention is that the beneficial effect of a
     substance such as a medication can be, in one broad
     embodiment, delivered to a biological system such
     as a patient from a remote location of arbitrary dis-
     tance. A third benefit of the present invention is
Case: 19-2104    Document: 34        Page: 6   Filed: 03/17/2021




 6                                                   IN RE: HU




     that two parts of a quantum-entangled medium
     with one part being physically at one location and
     a second part being physically at another location
     of arbitrary distance can be, in one broad embodi-
     ment, used to transmit an encoded message.
 ’739 application at ¶ 24. The ’739 application presents the
 example of administration of a general anesthetic by “ap-
 plying magnetic pulses to a biological system such as the
 human brain when a substance such as a general anes-
 thetic was placed in between caused the brain to feel the
 effect of said anesthetic for several hours after the treat-
 ment as if the test subject had actually inhaled the same.”
 Id. at ¶ 9. Figure 1A is presented as illustrative of admin-
 istration of an anesthetic:




                            Fig 1A

 The anesthetic is placed in a container outside the patient’s
 head, and the container is attached to a magnetic coil con-
 nected to an audio system such as a radio. ’739 application
 at ¶¶ 42–43. The Board described the method as “directing
 music toward that brain through a container of that anes-
 thetic.” ’739 Application, Board Op. at *3. Claim 1 is
 deemed representative:
        1. An apparatus for producing a plurality of
     quantum entanglements between a first plurality
Case: 19-2104    Document: 34      Page: 7    Filed: 03/17/2021




 IN RE: HU                                                   7



     of quantum entities in a chemical substance and a
     second plurality of quantum entities in a human or
     animal, a non-local chemical effect of said human
     or animal on said chemical substance through said
     plurality of quantum entanglements and/or a non-
     local biological effect of said chemical substance on
     said human or animal through said plurality of
     quantum entanglements which comprises:
          a quantum-entanglement generating source
     which emits a plurality of quantum-entangling
     photons or magnetic pulses when said source oper-
     ates;
          a first container for holding said chemical sub-
     stance disposed next to said source; and
          said chemical substance in said container;
          such that when said first container is filled
     with said chemical substance is disposed next to
     said human or animal, and said source operates,
     said photons or magnetic pulses interact with said
     first plurality of quantum entities in said chemical
     substance and said second plurality of quantum en-
     tities in said human or animal generating said plu-
     rality of quantum entanglements, said non-local
     chemical effect through said plurality of quantum
     entanglements which comprises an effect of said
     human or animal on a chemical property or process
     of said chemical substance and/or said biological
     non-local effect through said plurality of quantum
     entanglements which comprises an effect of said
     chemical substance on a biological property or pro-
     cess of said human or animal.
 J.A. 1990.
     The Board affirmed the rejection of all of the claims of
 the ’739 application, i.e., claims 1–3, 6–8, 12, and 13 under
 35 U.S.C. § 112 on grounds of written description, indefi-
 niteness, and lack of enablement. Reviewing the applica-
 tion, the Board stated:
Case: 19-2104       Document: 34      Page: 8    Filed: 03/17/2021




 8                                                      IN RE: HU




        [D]ue to the absence of any known scientific princi-
        ples explaining how Appellant’s invention could
        possibly operate in this manner, the absence of any
        cogent explanation in Appellant’s Specification re-
        garding the general principals or mechanisms
        causing this to occur, and the absence of any verifi-
        able test data reasonably attributable to the pur-
        ported     result,    the    Examiner     reasonably
        characterized Appellant’s Specification as failing to
        satisfy the enablement requirement. . . . We find
        no explanation as to why ordinary and conven-
        tional audio produces any meaningful quantum en-
        tanglements and, even if it did, why they would
        have any meaningful effects on the pharmacologi-
        cal interaction between an anesthetic agent and
        the brain. . . . We are also not apprised of any data
        logically evincing such a pharmacological interac-
        tion has actually occurred.
 ’739 Application, Board Op. at *3 (footnote omitted).
        The Board also affirmed the rejection under § 101, stat-
 ing:
        The Examiner concludes claim 1 is directed to a
        natural phenomenon of generating quantum en-
        tanglements which, along with their interactions
        with a subject, are natural results of magnetic
        pulses or photons, and therefore falls within a judi-
        cial exception to subject matter eligible for patent-
        ing. . . . The Examiner considers the source and
        container limitations and determines they lack the
        particularity necessary for a machine, transfor-
        mation, or useful application to bring the claim
        within the ambit of subject matter that is a patent-
        eligible practical application. . . . The Examiner’s
        analysis, summarized above, is consistent with
        PTO guidance and stands essentially uncontro-
        verted. Accordingly, we adopt the Examiner's
Case: 19-2104     Document: 34       Page: 9   Filed: 03/17/2021




 IN RE: HU                                                    9



     position and sustain the § 101 rejection on the basis
     set forth by the Examiner.
 Id. at *7, *9 (footnote omitted).
     U.S. Patent Application No. 13/492,830, filed
     June 9, 2012) (“the ’830 application”)
      The ’830 application is titled “Method and Apparatus
 for Producing and Detecting Non-Local Effects of Sub-
 stances,” and, like the other applications, recites the
 “method for communicating between two remote locations
 through two parts of a quantum-entangled medium with
 one part being applied to a responsive target such as a par-
 ticular biological, chemical or other system at one location
 and a second part being subsequently entangled with a
 particular substance representing a particular message
 through quantum-entangling members such as photons at
 a remote location of arbitrary distance.” ’830 application
 at ¶ 25. The ’830 application describes non-local effects of
 medications, and presents the example where the physio-
 logical effects of the drug Primatene, a medication that in-
 cludes a heart stimulant, are experienced by a remotely
 located person who did not consume the drug, based on mi-
 crowave activated quantum entanglement. The specifica-
 tion provides the example where a solution of Primatene,
 containing the heart stimulant ephedrine, is exposed to mi-
 crowave radiation in one room, and effects are felt by a per-
 son in a room about 50 feet away “in the form of rapidly
 increased heart rate for at least four (4) minutes in the
 range of 1-6 points (beats) or l.5%-10% above the fluctuat-
 ing ranges of the baselines.” Id. at ¶¶ 102–103, 120. Claim
 5 is deemed representative:
         5. A method of producing and detecting a sec-
     ond plurality of quantum entanglements between
     a third plurality of quantum entities in a first tar-
     get and a fourth plurality of quantum entities in a
     second target, a first non-local effect of said second
     target on said first target through said second
Case: 19-2104     Document: 34      Page: 10     Filed: 03/17/2021




 10                                                     IN RE: HU




      plurality of quantum entanglements and/or a sec-
      ond nonlocal effect of said first target on said sec-
      ond target through said second plurality of
      quantum entanglements which comprises the steps
      of:
           selecting said first target which comprises a
      first chemical substance, human or animal at a
      first location;
           selecting said second target which comprises a
      second chemical substance, human or animal at a
      second location;
           providing a first water-based medium at said
      first location and a second water-based medium at
      said second location, a first plurality of quantum
      entities in said first medium being in a first plural-
      ity of quantum entanglements with a second plu-
      rality of quantum entities in said second medium;
           providing a detecting means for detecting said
      second plurality of quantum entanglements, said
      first non-local effect and/or said second non-local ef-
      fect when said detecting means operates;
           causing said first target to interact with said
      first water-based medium through a first contact or
      radiation from a first photon or magnetic pulse
      generating source;
           causing said second target to interact with said
      second water-based medium through a second con-
      tact or radiation from a second photon or magnetic
      pulse generating source; and
           detecting said second plurality of quantum en-
      tanglements, said first non-local effect and/or said
      second non-local effect;
           whereby said second plurality of quantum en-
      tanglements between said third plurality of quan-
      tum entities in said first target and said fourth
      plurality of quantum entities in said second target
      is generated through said interaction between said
      third plurality of quantum entities in said first
Case: 19-2104    Document: 34      Page: 11     Filed: 03/17/2021




 IN RE: HU                                                     11



     target and said first plurality of quantum entities
     in said first water-based medium and said interac-
     tion between said fourth plurality of quantum en-
     tities in said second target and said second
     plurality of quantum entities in said second water-
     based medium, and detected through said detect-
     ing means; and said first non-local effect of said sec-
     ond target on said first target, comprising a first
     effect of said second target on a first physical,
     chemical or biological property or process of said
     first target, and/or said second non-local effect of
     said first target on said second target, comprising
     a second effect of said first target on a second phys-
     ical, chemical or biological property or process of
     said second target, are generated through said sec-
     ond plurality of quantum entanglements between
     said third plurality of quantum entities in said first
     target and said fourth plurality of quantum enti-
     ties in said second target and detected through said
     detecting means.
 J.A. 4391–93.
     The PTAB held claims 5, 7–9, 11, and 12, all of the
 claims on appeal of the ’830 application, unpatentable un-
 der. § 101 as inoperative and under § 112 as not in compli-
 ance with the written description requirement and not
 enabled. The Board stated:
     We agree with the Examiner’s analysis, which
     raised reasonable doubts as to operability of Appel-
     lants’ invention and the Specification’s compliance
     with the enablement requirement. . . . The Specifi-
     cation provides a few examples of suitable sources
     and one example of a detecting method. However,
     claim 5 encompasses subject matter wherein any-
     thing capable of generating photons or magnetic
     pulses for causing quantum entanglements,
     whether known or unknown, described in
Case: 19-2104     Document: 34      Page: 12    Filed: 03/17/2021




 12                                                    IN RE: HU




      Appellants’ Specification or not, can be the
      source. . . . Even if we were to set aside the ques-
      tion of operability and assume that Appellants
      have demonstrated possession of a limited number
      of sources and at least one detecting technique, the
      scope of the right to exclude that would be granted
      by claim 5 would far exceed Appellants’ contribu-
      tion to the art—preempting the future before it has
      arrived . . . .
 ’830 Application, Board Op. at *4, *8. The Board adopted
 the Examiner’s reasoning, and rejected the claims.
      U.S. Patent Application No. 11/670,996, filed
      February 4, 2007 (“the ’996 application”)
     The ’996 application is titled “Method and Apparatus
 for Producing Quantum Entanglement and Non-Local Ef-
 fects of Substances” and describes remote effects and pro-
 ducing quantum entanglements with laser light, reciting
 the following experiment:
      [L]aser light from the laser first passed through the
      large glassware filled with 200 ml tap water and
      then through the small glassware filled with a sub-
      stance . . . located about 300 cm away. . . . After 30
      min exposure to the laser light, a test subject con-
      sumed the treated tap water without being told the
      details of the experiments and report the biological
      and/or chemical effects felt for the next several
      hours.
 ’996 application at ¶ 79. Claim 1 is deemed representative:
          1. A method of producing a plurality of quan-
      tum entanglements between a first plurality of
      quantum entities in a first target and a second plu-
      rality of quantum entities in a second target, a first
      non-local effect of said second target on said first
      target through said plurality of quantum entangle-
      ments and/or a second non-local effect of said first
Case: 19-2104     Document: 34      Page: 13     Filed: 03/17/2021




 IN RE: HU                                                      13



     target on said second target through said plurality
     of quantum entanglements which comprises the
     steps of:
          selecting said first target ,which comprises a
     first chemical substance, water-based medium, hu-
     man or animal;
          selecting said second target which comprises a
     second chemical substance, water-based medium,
     human or animal;
          providing a photon or magnetic pulse generat-
     ing source, which emits a plurality of photons or
     magnetic pulses as quantum entanglement gener-
     ating members when said source operates;
          disposing said first target between said source
     and said second target or said second target be-
     tween said source and said first target; and
          driving said source to emit said photons or
     magnetic pulses which interact with said first plu-
     rality of quantum entities in said first target and
     said second plurality of quantum entities in said
     second target;
          whereby said plurality of quantum entangle-
     ments between said first plurality of quantum en-
     tities in said first target and said second plurality
     of quantum entities in said second target is gener-
     ated through said interactions of said photons or
     magnetic pulses as said quantum entanglement
     generating members with said first plurality of
     quantum entities in said first target and said sec-
     ond plurality of quantum entities in said second
     target; and said first non-local effect of said second
     target on said first target, comprising a first non-
     local effect of said second target on a first physical,
     chemical or biological property or process of said
     first target, and/or said second non-local effect of
     said first target on said second target, comprising
     a second non-local effect of said first target on a sec-
     ond physical, chemical or biological property or
Case: 19-2104    Document: 34      Page: 14     Filed: 03/17/2021




 14                                                   IN RE: HU




      process of said second target, are generated
      through said plurality of quantum entanglements.
 J.A. 5166–67. The Board held claims 1, 3–7, 11, 14, 18, 19,
 23, 24, 32–34, 36, 37, 44 and 46 of the ’996 application (all
 of the claims on appeal) unpatentable under § 101 as inop-
 erative and § 112 as not enabled. The Board held that the
 described remote effects attributed to quantum entangle-
 ment were not substantiated by adequate evidence to meet
 the requirements of patentability. The Board also ex-
 pressed skepticism as to the scientific premise of quantum
 entanglement.
                          DISCUSSION
     The Board considered each application separately, and
 issued separate opinions. The applications were not all in
 the same art unit, and were processed by two examiners.
 We consolidated the four appeals for briefing and argu-
 ment.
     Hu argues that the examiners and the Board erred in
 examination procedure, for the burden of establishing un-
 patentability is on the PTO, and requires evidence based
 on prior art, knowledge, and analytic reasoning. Hu states
 that this burden is not met by skepticism and ignorance.
 Hu points to the absence of prior art, the absence of con-
 trary knowledge, and the absence of contrary evidence.
     Hu is correct that the burden is on the PTO to establish
 that the standards of patentability are not met. See 35
 U.S.C. § 102 (“A person shall be entitled to a patent un-
 less . . . .”). In implementation of the patent statute, on ex-
 amination the PTO bears the initial burden of presenting
 a prima facie case of unpatentability. If that burden is not
 met, patentability is established. If it is met, the burden
 shifts to the applicant, to come forward with evidence and
 argument to rebut the prima facie case. In re Piasecki, 745
 F.2d 1468, 1472 (Fed. Cir. 1984). In the back-and-forth of
 argument and explanation that characterizes patent
Case: 19-2104    Document: 34     Page: 15    Filed: 03/17/2021




 IN RE: HU                                                 15



 examination, the ultimate burden of showing unpatenta-
 bility is on the PTO, as the statute requires. In re Duvi,
 185 F.3d 885 (Fed. Cir. 1999) (“[T]he ultimate burden of
 establishing unpatentability is with the PTO.”); see also In
 re Oetiker, 977 F.2d 1443, 1449 (Fed. Cir. 1992) (Plager, J.,
 concurring) (“An applicant for a patent is entitled to the
 patent unless the application fails to meet the require-
 ments established by law. . . . The burden is on the Com-
 missioner to establish that the applicant is not entitled
 under the law to a patent. . . . [W]hen obviousness is at is-
 sue, the examiner has the burden of persuasion and there-
 fore the initial burden of production. Satisfying the burden
 of production, and thus initially the burden of persuasion,
 constitutes the so-called prima facie showing. Once that
 burden is met, the applicant has the burden of production
 to demonstrate that the examiner’s preliminary determi-
 nation is not correct. The examiner, and if later involved,
 the Board, retain the ultimate burden of persuasion on the
 issue. . . . Thus on appeal to this court as in the PTO, the
 applicant does not bear the ultimate burden of persuasion
 on the issue.”).
     In three of the four applications no references were
 cited; in the ’739 application the examiner rejected claims
 1, 6, and 12 under § 102(b) as anticipated by a reference of
 Kiontke. In all four applications the examiners and the
 Board stated their reasons for doubting the efficacy of the
 claimed subject matter. An examiner summarized that the
 experimental report of changing the temperature or pH of
 one substance by manipulating a physically separate and
 distant second substance “violates the first law of thermo-
 dynamics,” is “contrary to traditional understanding of
 chemistry,” and “violates the classical laws of physics.”
 ’631 Application, Examiner’s Answer at 3–4, 9. The exam-
 iner stated that the scientific principle of conservation of
 mass was violated by the asserted change of weight inside
 a closed container:
Case: 19-2104     Document: 34     Page: 16    Filed: 03/17/2021




 16                                                   IN RE: HU




      Here appellant asserts that the weight of the iso-
      lated target substance in a closed container
      changes over time even though no more water is
      added or subtracted. With the force of gravity from
      earth a constant for a particular location, appel-
      lant’s assertion that the weight of the target sub-
      stance changes while at the same location without
      the addition or subtraction of water (or other mat-
      ter) violates the established scientific principle of
      conservation of mass. Accordingly, appellant’s as-
      sertions and claims regarding a change in weight
      of the target substance are not credible and the
      claimed invention lacks utility.
 ’631 Application, Examiner’s Answer at 3. The examiner
 further stated that the enablement requirement was not
 met:
      Appellant’s experiments and experimental data at
      paragraphs 83–99 of the written description fails to
      adequately disclose and describe the claimed sub-
      ject matter in such a way as to enable one of ordi-
      nary skill in the art to practice the invention as
      claimed without undue experimentation. Moreo-
      ver, the invention as claimed and described is inca-
      pable of functioning as claimed as set forth above;
      accordingly, the application fails to meet the ena-
      blement requirement.
 Id. at 5. Hu responded that the examiner had no evidence
 or other support for these arguments, which are mere spec-
 ulation and without foundation, and thus contrary to the
 rules of patentability, as well as not conforming to the re-
 quirements of patent examination and the placement of the
 burden of proof.
     The Board sustained the rejection, stating that “the Ex-
 aminer reasonably characterized Appellant’s invention as
 being of an incredible nature.” ’631 Application, Board Op.
 at *4. Precedent supports such an examination rejection,
Case: 19-2104    Document: 34      Page: 17     Filed: 03/17/2021




 IN RE: HU                                                   17



 in an appropriate case. See In re Cortright, 165 F.3d 1353,
 1357 (Fed. Cir. 1999) (“The PTO may establish a reason to
 doubt an invention’s asserted utility when the written de-
 scription ‘suggest[s] an inherently unbelievable undertak-
 ing or involve[s] implausible scientific principles.’” (quoting
 In re Brana, 51 F.3d 1560, 1566 (Fed. Cir. 1995)) (altera-
 tions in original)).
     The Board stated its skepticism of the claimed inven-
 tion’s operability, citing the absence of support in scientific
 principle and credible data:
     We have no doubt that if Appellant’s invention is
     able to use quantum entanglement to alter the
     weight, temperature and/or pH value of a first sub-
     stance by modifying only some other second sub-
     stance that had previously been exposed to
     “magnetic pulses, laser light, or microwave,” with
     the first substance it would be both groundbreak-
     ing and revolutionary . . . However, due to the ab-
     sence of any known scientific principles explaining
     how Appellant’s invention could possibly operate in
     this manner, the absence of any cogent explanation
     in Appellant’s Specification regarding the general
     principals [sic] or mechanisms causing this to oc-
     cur, and the absence of any verifiable test data rea-
     sonably attributable to the purported result, the
     Examiner reasonably characterized Appellant’s in-
     vention as being of an incredible nature.
 ’631 Application, Board Op. at *4 (emphasis in original)
 (footnote omitted). We agree that the Board reasonably
 placed weight on the absence of scientific explanation of the
 announced effects of magnetic pulse, laser light, or micro-
 wave radiation, and “why spin or any other quantum prop-
 erty of entangled particles would bring about these types
 of changes in a remote, ‘non-local’ portion of a sample or
 substance.” Id. The Board concluded:
Case: 19-2104     Document: 34      Page: 18    Filed: 03/17/2021




 18                                                    IN RE: HU




      The Examiner provided a detailed analysis, citing
      various evidentiary sources, including, but not lim-
      ited to, those submitted by Appellant, in consider-
      ing the question of enablement, and the question of
      whether the claimed invention contravenes estab-
      lished scientific principles, as that question relates
      to the utility requirement. . . . We agree with the
      Examiner’s analysis, which raised reasonable
      doubts as to operability of Appellant’s invention
      and the Specification’s compliance with the enable-
      ment requirement.
 Id. at *3.
      Hu argues on appeal that no authority supports the
 Board’s theory that the claimed inventions are contrary to
 scientific principles and that the Board cited no authority
 for its conclusion. Hu provided twenty-five scientific pub-
 lications by physicists concerning quantum entanglement,
 and five publications authored by Huping Hu and Maoxin
 Wu concerning observations such as those set forth in their
 patent applications. Hu states that the examiners and the
 Board “resort[ed] to speculation, unfounded assumptions
 or hindsight reconstruction.” Hu Br. at 54 (quoting In re
 Warner, 379 F. 2d 1011, 1017 (C.C.P.A. 1967)). Hu states
 that physicists knowledgeable in the science of quantum
 mechanics would understand the principles of quantum en-
 tanglement, although the PTO examiners and the Board
 did not.
      An examiner informed the Board that “the concept of
 quantum entanglement per se is not being disputed.” ’996
 Application, Examiner’s Answer at 7. An examiner ob-
 served that “[q]uantum entanglement has been observed
 momentarily in highly controlled experiments involving
 photons, electrons and more recently macroscopically in di-
 amonds . . . conducted under extreme conditions that last
 for fractions of a second.” ’631 Application, Examiner’s An-
 swer at 11, 16. The examiners’ rejections were based on
Case: 19-2104    Document: 34      Page: 19     Filed: 03/17/2021




 IN RE: HU                                                   19



 skepticism concerning Hu’s application of quantum entan-
 glement to produce the effects Hu described and claimed.
     The Board found that the scientific articles cited by Hu
 did not provide a scientific basis for Hu’s reports of physical
 or chemical or biological behavior attributed to quantum
 entanglement. We agree that this finding comports with
 the cited scientific articles.
      The Board did not err in requiring Hu to establish the
 operability of his asserted discoveries, in view of the con-
 flict with ordinary experience as well as with established
 scientific principles. See Process Control Corp. v. HydRe-
 claim Corp., 190 F.3d 1350, 1359 (Fed. Cir. 1999) (holding
 claims inoperable because they violate the principle of con-
 servation of mass); Newman v. Quigg, 877 F.2d 1575 (Fed.
 Cir. 1989) (describing device as an operating perpetual mo-
 tion machine violates the first or second law of thermody-
 namics); In re Swartz, 50 F. Appx 422, 424–25 (Fed. Cir.
 2002) (claims to process said to implement “cold fusion” re-
 jected as directed to an “unattainable result”). In Swartz
 the Board found that “results in the area of ‘cold fusion’
 were irreproducible as of the filing date of this application,
 and that those skilled in this art would ‘reasonably doubt’
 the asserted utility and operability of cold fusion.” Id. at
 424.
     The PTO, as the nation’s guardian of technologic inven-
 tion, must be receptive to unusual concepts, for the core of
 invention is unobviousness. However, concepts that strain
 scientific principles are properly held to a heightened
 standard, typically measured by reproducibility of results.
 Here the Board was presented with an apparent departure
 from conventional scientific understanding, and the Board
 appropriately sustained the examiners’ requirements for
 experimental verification. The Board applied a reasonable
 and objective standard, and acted reasonably in sustaining
 the examiners’ requirements. Should further investigation
Case: 19-2104    Document: 34      Page: 20    Filed: 03/17/2021




 20                                                   IN RE: HU




 bring peer recognition and verifiable results, the PTO and
 the scientific community would surely be interested. 2
      We affirm the Board’s holding, as to all four patent ap-
 plications, that there is not scientific support for the
 claimed methods or apparatus, and that the experimental
 data and explanations are inadequate to support the novel
 results and scientific principles asserted by Hu. “When a
 claim requires a means for accomplishing an unattainable
 result, the claimed invention must be considered inopera-
 tive as claimed and the claim must be held invalid under
 either § 101 or § 112 of 35 U.S.C.” Raytheon Co. v. Roper
 Corp., 724 F.2d 951, 956 (Fed. Cir. 1983); see also In re Mil-
 ligan, 101 F.3d 715 (Fed. Cir. 1996) (“[A]s we conclude as a
 matter of law that those of reasonable skill in the art would
 not find Milligan’s contentions of utility credible, we must
 affirm [on the ground] of the lack of utility . . . .”).
                         CONCLUSION
     The Board’s decisions in the four applications on ap-
 peal are affirmed, rejecting all of the claims on appeal.
                         AFFIRMED
                            COSTS
 No costs.




     There are more things in heaven and earth, Horatio,
      2

     Than are dreamt of in your philosophy.
 W. Shakespeare, HAMLET, Act 1, Scene 5, ll. 166–67.